Citation Nr: 1630883	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-04 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1970 to August 1973.  He died in December 1988.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded the claim in February 2012 for a hearing.  The appellant was scheduled for a videoconference hearing at the RO in May 2012.  She failed to report for the scheduled hearing without explanation, and has not requested that the hearing be rescheduled.  Therefore, the hearing request is deemed withdrawn.

The Board also remanded the claim in November 2014 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2014 remand, the Board ordered the AOJ to obtain outstanding VA treatment records for the period immediately prior to the Veteran's death from October to December 1988.  Additionally, the AOJ was ordered to obtain a VA opinion as to whether the cause of the Veteran's death was related to VA medical treatment provided during his hospitalization at the Oklahoma VA Medical Center from October 3, 1988 to his death on December [redacted], 1988.  The requested VA treatment records were added to the paper claims file on January 15, 2015.  A VA opinion dated January 16, 2015 is also included in the claims file.  However, the Board finds this opinion is in adequate.  It is unclear whether the VA examiner reviewed the Veteran's VA treatment records prior to his death.  The VA examiner specifically stated that she considered the Veteran's service treatment records, discharge/death summary dated in December 1988, an autopsy report, and Certificate of death.  She also noted that "[t]here were no other medical records either electronically or hard copy form available for review."   In view of the above, the Board finds that the prior remand directive was not substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds an addendum is necessary with review of all available records, including VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA physician who authored the January 2015 medical opinion as to whether VA was negligent in failing to exercise the proper and expected care for the Veteran resulting in the Veteran's death.  If she is unavailable, another appropriate clinician should provide the requested opinion.

The physician should review the claims file, to include VA treatment records dated October to December 1988, and opine as to whether it is at least as likely as not (50 percent probability or more) that the cause of the Veteran's death was related to VA medical treatment provided during his hospitalization at the Oklahoma VA Medical Center from October 3, 1988 to his death on December [redacted], 1988.

If so, the physician should then opine as to whether it is at least as likely as not (50 percent probability or more) that the cause of the Veteran's death was due to either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.

In reaching the opinion, the physician should address the appellant's allegations that the Veteran was not sufficiently cared for by hospital staff resulting in a staph infection and that he was given a lethal injection of potassium chloride on December [redacted], 1988, the day of his death.

2.  After ensuring that the above actions are completed, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




